Citation Nr: 1218817	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 08-22 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2007 of the VA Regional Office (RO) in Columbia, South Carolina.

The record indicates that effective August 1993, the Veteran is in receipt of a total rating based on individual unemployability.

The Veteran was awarded service connection for erectile dysfunction and a gastrointestinal disorder in a July 2009 rating decision. The Veteran also clarified in an April 2008 written statement that he was not contesting the rating assigned to his service-connected hemorrhoids. Therefore, these issues are no longer on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Diabetes mellitus is not currently shown.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service and service connection may not be presumed based on the one year presumption for a chronic disease. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 Supp. 2011); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

				 Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) ((codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002)), VA has specific obligations to notify and to assist claimants in the development of claims.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to the initial adjudication of the Veteran's service connection claim, the RO, in April 2007 and in subsequent correspondence, furnished the Veteran a VCAA notice letter. The Veteran was notified of the types of information and evidence necessary to substantiate the service connection claim, as well as the division of responsibility between the Veteran and VA for obtaining that evidence. The Veteran was also informed of information pertaining to the downstream disability rating and effective date elements of his claim.

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159 (c), (d) (2011). The record reflects that all relevant evidence necessary for an equitable resolution of the issue adjudicated has been identified and obtained, to the extent possible. The evidence of record includes service treatment records, VA outpatient treatment reports, and statements from the Veteran. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA must obtain. There is no indication of the existence of any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.

The Veteran was afforded a VA examination in June 2009. The examination was thorough in nature and fully adequate for the purposes of deciding the claim. The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate opinion consistent with the evidence of record. The VA examination is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Merits of the Claim

The Veteran asserts that he has diabetes mellitus as a result of Agent Orange exposure in service. In order to establish service connection for a disability, there must be (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the veteran's current disability and the in-service event.  Pond v. West, 12 Vet. App. 341 (1999); Rose v. West, 11 Vet. App. 169 (1998). 

The preponderance of the evidence indicates that the Veteran does not have diabetes mellitus (i.e, the second component of a successful claim of service connection) and the claim will therefore be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Further, under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e)   as to veteran's who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange. Diabetes Mellitus II is included in the list of diseases associated with exposure to certain herbicide agents. See 38 C.F.R. § 3.309(e).

However, none of these provisions permit a grant of service connection without a diagnosis of the claimed disorder. Here, service treatment records (STRs) do not show diagnosis of or treatment for diabetes mellitus. In an August 1966 x-ray container and dental patient history, the Veteran replied "no" to the question "Have you or any of your immediate family had diabetes."A March 1966, January 1967, and July 1968 Report of Medical Examinations reflect a "normal" endocrine system.

A May 2007 VA treatment record noted "no evidence of diabetes mellitus."

In an August 2007 statement, K. L., PhD, FNP stated that the Veteran just developed diabetes, for which she prescribed Metaformin. She stated that she did not have the opportunity to review the claims file, but noted that the Veteran "apparently sustained heavy exposure to Agent Orange while in Viet Nam."

Repeat lab work in August 2007 showed that the Veteran had "mildly" elevated blood sugars. He had glucose of 99 and hemoglobin Alc of 6.4 and was diagnosed with hypoglycemia. His primary care note from February 2008 showed glucose of 129, but does not mention diabetes. The glucose was 122 in October 2008.


The June 2009 VA examination report documents that he does not have diabetes mellitus. The examiner's conclusion was based on examining the Veteran and a review of the claims folder, to include service treatment records and glucose tests. The Veteran told the VA examiner that he was diagnosed with diabetes in 2007. He stated that he took Metaformin, but that it was stopped by his physician to reevaluate him and recheck his blood work. He currently was not taking medication and had no hospitalizations for diabetes. 

The examiner noted that a May 2009 urinalysis was normal. His glucose was 97, which was normal. A hemoglobin Alc of 6.4 from January 2009 was normal. Significantly as it was generated approximate to the August 2007 statement of K.L., above, a May 2007 Agent Orange examination documents that the Veteran did not have diabetes, but had glucose intolerance. In August 2007, he had glucose of 99 and hemoglobin Alc of 6.4 and was diagnosed with hypoglycemia. His primary care note from February 2008 showed glucose of 129, but did not mention diabetes. In October 2008, the glucose was 122. 

The VA examiner stated that all the previous laboratory values were not indicative of a diagnosis of diabetes. The VA examiner ordered a glucose level to be certain (as Veteran was not taking medication). His glucose lab was 123. The VA examiner concluded that the Veteran had no clinical or objective findings evident for a diagnosis of diabetes.

There is a lack of competent and probative evidence of record to show that the Veteran has or ever had diabetes mellitus.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110 ; see also 38 C.F.R. § 3.303. Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of diabetes mellitus which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the Veteran's statements; however, although he is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue. See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Reports of continuity of symptomatology must be weighed against the medical evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). The medical evidence of record fails to establish a diagnosis of diabetes mellitus, any assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis.

As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


